DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 29 March 2021. As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31 and 33-42 have been amended.
Claims 1-30 are cancelled.
Claim 32 is previously presented.
Claims 31-42 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claim 34, the Applicant has successfully amended the claim, and accordingly the objection is rescinded.
Regarding the previous 35 USC 112(b) rejection of claims 31-42 regarding the structure of the terms processing module and analysis module, the Applicant’s response (Remarks-General pg. 7) was persuasive in identifying the disclosed structure, and according the rejection has been withdrawn. 
Regarding the previous 35 USC 112(b) rejection of claims 37-42 regarding the structure of the term dispatch module, the Applicant’s response (Remarks-General pg. 7) was persuasive in identifying the disclosed structure, and according the rejection has been withdrawn. 
Regarding the previous 35 USC 112(b) rejection of claims 37-42 regarding the term satisfied, the Applicant has successfully amended the claims, and accordingly this rejection is rescinded.  However, note that amendments have prompted other rejections of claims 37-42 under 35 USC 112(b).
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 31-42 have been considered but they are not persuasive.
Applicant argues the claims are eligible because “Under STEP 2A of the Subject Matter Eligibility Test, the newly amended claims 31-42 are not directed to the abstract idea, respectively, because they are substantially an improvement to the technical field of compensating transportation service” and “The 
Applicant argues the claims are eligible because “There is no web base technology for verifying identity of drivers in the states” and “the method of instant invention recites practical steps of matching the specific customers with the specific real estate agents for specific transport services through the computer system and internet” (Remarks-General pg. 8-9).  Examiner disagrees. First, note that the Internet and web are not explicitly recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, implementing the invention on the web / Internet does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. Internet), which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  Third, while there is no explicit step of ‘matching’, the steps of arranging service, receiving the request, analyzing the request and creating a candidate pool, 
Applicant argues the claims are eligible because “Under STEP 2B (Part 2 of the Mayo test), the amended independent claims 31 do recite additional element that individually or in combination amount to significantly more than the judicial exception.  According to the amended claim 31, the system includes the billboard module, the processing module, the analysis module and the interaction module of the computing device.  Particularly, the computing device of the service system is machine part that form a tangible device for arranging service with transport among the specific customers and the real estate…so as to produce a particular solution to conventional problems and transform one or more tangible outcome results” (Remarks-General pg. 9). Examiner disagrees. First, the mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A or Step 2B. See MPEP 2106.04(d) and 2106.05 referencing Alice Corp (2014).  Second, the invention does not produce a technical solution to solve a technical problem.  At best, the Applicant’s invention aims to solve a business / economic problem (i.e. identifying real estate agents to drive to a customer requested location / property for real-estate services which may also include transporting the customer, and how to compensate agents for transporting customers), that is tangentially associated with a technology element (e.g. computers, wireless network), rather than solving a technology based problem.  Furthermore, Applicant’s invention only uses computers as a tool to implement a judicial exception, adding insignificant extra-solution activities, and generally linking the use of the judicial exception to a technical environment / field of use, which is not a practical application or significantly more.  This argument is not persuasive.
Applicant argues that the claims are eligible because “The elements of the instant invention as claimed in claims 31-42 are not just implemented with computer elements arranged to perform functions that is routine, conventional, and well-understood to one of ordinary skill in the computer art.  The analyzing of the request regarding the transport service and the current location and the designated subject to the conditions and requirements of this title’.  While the Applicant’s invention may be a useful system as the Applicant alleges, it still does not satisfy the conditions and requirements since it is directed to an abstract idea without significantly more, as identified in the 101 rejection of claims 31-42. Second, the steps of analyzing the request, providing the request of a duty of the transport service, and compensating the specific real estate service are identified in Step 2A Prong One as organizing human activities.  The additional elements of the analysis module and processing module (general computing device) to implement these Step 2A Prong steps amount to no more than mere instructions to ‘apply’ the exception using generic computers, which cannot integrate a judicial exception into a practical application at Step 2A Prong Two or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these limitations do not provide an inventive concept / significantly more in Step 2B. This argument is not persuasive.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 103 rejection of claims 31-42 have been considered but they are not persuasive.
Applicant argues that “In order to distinguish from Styve et al, the independent claim 31 is amended to delete the limitation regarding visiting of specific real estate and to include the following distinctive subject matters as a whole: (i) receiving a request regarding a transport service to a designated location by the specific customer through the billboard module through the interaction module” (Remarks-General pg. 10).  Examiner disagrees.  Styve Fig 11-12, Fig 20A, ¶[0034], ¶[0043-44], ¶[0069-71] details receiving the request by the customer to have a real estate agent drive to the customer or a specific property location (i.e. transport service to a designated location) for the purpose of visiting the 
Applicant argues that “In order to distinguish from Styve et al, the independent claim 31 is amended to delete the limitation regarding visiting of specific real estate and to include the following distinctive subject matters as a whole:… (ii) analyzing the request regarding the transport service by the analysis module and creating a candidate pool comprising at least a specific real estate agent who is capable of providing the transport service that is satisfied with the request regarding the transport service by the processing module” (Remarks-General pg. 10).  Examiner disagrees. Styve Fig 20A-20B, ¶[0072-73] details the server analyzing the request to identify agents to drive to the requesting user or user requested property for showing, and identify agents who accept the request to show the property. This argument is not persuasive.
Applicant argues that “In order to distinguish from Styve et al, the independent claim 31 is amended to delete the limitation regarding visiting of specific real estate and to include the following distinctive subject matters as a whole:… (iii) obtaining request data, including at least the designated location requested by the specific customer to transport to, a current location of the specific customer, and a time of the transport service, by the processing module” (Remarks-General pg. 10).  Examiner disagrees. Styve Fig 20A, ¶[0030], ¶[0043], ¶[0071] details receiving the request, the location of the user, the location of the destination property location, and the desire to see the property within a predetermined time such as ten to twenty minutes from now. This argument is not persuasive.
Applicant argues that “In order to distinguish from Styve et al, the independent claim 31 is amended to delete the limitation regarding visiting of specific real estate and to include the following distinctive subject matters as a whole:… (iv) analyzing the current location of the specific customer and the designated location by the processing module” (Remarks-General pg. 10).  Examiner disagrees. Styve ¶[0043], ¶[0048], ¶[0046] details analyzing the user’s location and the property location to determine the time it will take for the agent to arrive at the desired location. This argument is not persuasive.
Applicant argues that “In order to distinguish from Styve et al, the independent claim 31 is amended to delete the limitation regarding visiting of specific real estate and to include the following 
Applicant argues that “In order to distinguish from Styve et al, the independent claim 31 is amended to delete the limitation regarding visiting of specific real estate and to include the following distinctive subject matters as a whole:… (vi) compensating the specific real estate agent for the transport service after the specific real estate agent has transported the specific customer to the designated  in view of Bigger Pockets (Bigger Pockets pg. 13 ‘Bill Gulley’ section ¶1 beginning “Think driving a buyer around is a pain? Check the ADA…”, ¶3 beginning “This came up years ago…”) details the transport service may include the agent transporting the specific customer to visit the specific real estate, but does not explicitly state (1) compensating the specific agent for the transport service after the agent has transported the customer to the designated location, and (2) the corresponding demonstration and service provided by the specific real estate agent is free through the system.  Regarding (1) compensating the specific agent for the transport service after the agent has transported the customer to the designated location, Camp teaches this remaining limitation compensating the agent for the transport service after the agent has transported the customer to their desired destination (Camp ¶[0028], ¶[0034]). Regarding (2) the corresponding demonstration and service provided by the specific real estate agent is free through the system, Styve, as shown in ¶[0042-43], ¶[0046], ¶[0100] details using the system while requesting an agent to show a property, using the system during the showing of the property between the customer and the agent (i.e. during demonstration and service provided by the specific real estate agent), and using the system while waiting to track the agent to arrive to the customer or property, and allowing the system to establish periods where the client can use the system without paying a fee, highly suggesting but not explicitly stating the period of demonstration may be an established period that is free. Realtors / real estate agents are key factor in the success in real estate transactions.  As discussed by Styve interactions between buyers and agents prompt notes during showings that assist the potential property buyers.  This ideally leads to the potential buyers making an offer to purchase the property, and a potential sales associated with agent. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the demonstration and service provided by the specific real estate agent is free, the demonstration and service provided by the specific real estate agent is not free) to the recognized need (Styve ¶[0003] “providing potential property buyers with prompt access to available realtors”) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success. Hence, the combination of Styve, Bigger Pockets, and Camp teaches this limitation. This argument is not persuasive.
Applicant argues “The invention must be considered as a whole and there must be something in the reference that suggests the combination or the modification… In the present case, there is no such suggestion” (Remarks-General pg. 11).  Examiner disagrees.  There is motivation to combine the references both found within the references themselves and supported by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  First, regarding Styve and Bigger Pockets, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include arranging service with transport among at least a specific customer of the customers and one or more real estate agents as taught by Bigger Pockets with the teachings of Styve, with the motivation of complying with ADA federal law “to allow the property to be shown” (Bigger Pockets pg. 13 ‘Bill Gulley’ section ¶1 beginning “Think driving a buyer around is a pain? Check the ADA…”, ¶3 beginning “This came up years ago…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include arranging service with transport among at least a specific customer of the customers and one or more real estate agents as taught by Bigger Pockets in the system of Styve, since the claimed invention is merely a combination of old elements (e.g. transport among a customer, transport among one or more real estate agents, transport the real estate agent to the customer location then to the desired location), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Hence, there is motivation present to combine Styve, Bigger Pockets, and Camp.  This argument is not persuasive.

Priority
The application 15/335,392 filed on 26 October 2016 claims priority from US provisional application 62/247,175 filed on 27 October 2015.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: billboard module in claims 31-42; processing module in claims 31-32; analysis module in claims 31-42; interaction module in claims 31-42; dispatch module in claims 37-42.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
The Applicant’s written specification ¶[0070] includes twelve instances following the word ‘real’ where the word ‘estate’ or ‘estates’ is misspelled as the word ‘state’ or ‘states’.  The Office recommends amending these individual instances in ¶[0070] to either ‘estate’ or ‘estates’ for clarity. 

Claim Objections
Claims 31 and 33 are objected to because of the following informalities.  Appropriate correction is required.
Claim 31:
The term ‘satisfied’ in the claim 31 limitation “at least a specific real estate agent who is capable of providing the transport service that is satisfied with the request regarding the transport service” is objected to as a relative term.  The term ‘satisfied’ is not defined by the surrounding claim language (noting the claim states that the real estate agent is both capable and satisfied as independent criteria), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To preclude an indefinite interpretations of this claim limitation (i.e. what differentiates a satisfied real estate agent from one that is not satisfied), the Office recommends amending this limitation to either clarify or remove the relative term ‘satisfied’, and/or add additional claim language to define how the invention establishes that the real estate agent is satisfied, provided these amendments are supported in the written description.
Claim 33:
Claim 33 recites the limitation “through further analyzing the request data and a historical information regarding the one or more specific real estates to be visited that by the specific customer”, which has an additional word ‘that’.  The Office recommends removing the additional word ‘that’ for clarity (i.e. real estates to be visited by the specific customer).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 31-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 31-42:
Claim 31 recites the limitation “providing a request of a duty of the transport service from the current location of the specific customer to the designated location to the specific real estate agent if the current location of the specific customer is not the same location of the location of the specific real estate agent”.  However the italicized portion of this limitation regarding providing this transportation request if the current location is not the same location of the location of the specific real estate agent that is not supported in the written specification.  The closest support is provided in the Applicant’s originally filed specification ¶[0070]:
[0070] If the customer makes the request regarding visiting real state through the interaction module 41'. The interaction module 41' is capable of providing the current location of the customer to the processing module 30'. The analysis module 31' acquires the request regarding visiting real state from the interaction module 41'. The analysis module 31' analyzes the request regarding visiting real state and obtains the request data including the location of the real state, the time of visiting real state, and so on. The analysis module 31' obtains the additional request through further analyzing the request data and the historical information. The analysis module 31' analyzes the current location of the customer and the location of the real state. If the current location of the customer and the location of the real state aren't the same location, the additional request is a transport service from the current location of the customer to the location of the real state. If the analysis module 31' obtains some historical information about visiting real states that the customer visits several real states at a time, the addition request is providing advice regarding the corresponding real state through the analysis module 31'. In other words, the customer needs the service of providing advice corresponding the real state, and the service of transport.

Applicant specification ¶[0070] details analyzing the current location of the customer and the location of the real state (real estate) and if the locations are not the same then the request is a transport service from the current location of the customer to location of the real estate, however the Specification does not state that the transport request from the current location of the customer to the designated agent as the Applicant has identified in the claims.  Hence, the Specification does not provide support for this limitation. Therefore, claim 31 (and the dependent claims 32-42) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Applicant may resolve rejection by amending to removing the word ‘agent’ after ‘specific real estate’ and before ‘and a demonstration’ (e.g. if the current location of the specific customer is not the same location of the location of the specific real estate and a demonstration) to match what is reflected in the Applicant’s written description.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35, 41:
Claim 35 (and its dependent claim 41) is/are rejected as indefinite. The limitation “wherein the additional request includes a request of transporting the specific customer to visit at least one of the one or more specific real estates a neighborhood around the currently location and the designated location of the specific customer and provide information thereof” is indefinite, since it is unclear which element “at least one of” is referring to.  For example, it is unclear whether ‘at least one of’ (1) only refers to the one or more specific real estates (i.e. the claim requires transporting the customer to visit both at least one of the specific real estates and a neighborhood around the currently location and the designated location of the specific customer), (2) refers to one of (a) the one or more specific real estates, (b) a neighborhood 
Claim 35 recites the limitation "the currently location" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim, and its dependent claim 41.  For the purpose of examination, the Office will interpret this as referring to ‘the current location of the specific customer’ referring to claim 31 lines 24-25).
Claims 36, 42:
Claim 36 (and its dependent claim 42) is/are rejected as indefinite. The limitation “wherein the additional request includes a request of transporting the specific customer to visit at least one of the one or more specific real estates a neighborhood around the currently location and the designated location of the specific customer and provide information thereof” is indefinite, since it is unclear which element “at least one of” is referring to.  For example, it is unclear whether ‘at least one of’ (1) only refers to the one or more specific real estates (i.e. the claim requires transporting the customer to visit both at least one of the specific real estates and a neighborhood around the currently location and the designated location of the specific customer), (2) refers to one of (a) the one or more specific real estates, (b) a neighborhood around the currently location of the specific customer, and (c) designated location of the specific customer, or (3) refers to one of (a) the one or more specific real estates, and (b) a neighborhood around the currently location and the designated location of the specific customer. For the purpose of examination, the Office will interpret this as referring to (3) one of (a) the one or more specific real estates, and (b) a neighborhood around the currently location and the designated location of the specific customer.
Claim 36 recites the limitation "the currently location" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim, and its dependent claim 42.  For the purpose of examination, the 
Claims 37-42:
Claims 37-42 are each rejected as indefinite. The limitation “dispatching the specific real estate agent to the specific customer, according to the request of the specific customer, if the transport service, provided by the specific real estate agent, from the current location of the specific customer to the designated location to the specific real estate agent by a dispatch module of the processing module” is indefinite because the limitation introduces a conditional element “if the transport service, provided by the specific real estate agent, from the current location of the specific customer to the designated location to the specific real estate agent by a dispatch module of the processing module” without specifying any criteria for how the condition is satisfied or not, noting that the limitation only describes the transport service by the dispatch module. For the purpose of this examination, this limitation (in each claim 37-42) shall be interpreted as dispatching the specific real estate agent to the specific customer if the provided request of duty included the transport service from the current location of the specific customer to the designated location.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-42:
Claims 31-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 31-42 recite a method.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
arranging service with transport among at least a specific customer of the customers and one or more real estate agents, receiving a request regarding a transport service to a designated location by the specific customer; analyzing the request regarding the transport service and creating a candidate pool comprising at least a specific real estate agent who is capable of providing the transport service that is satisfied with the request regarding the transport service; analyzing the current location of the specific customer and the designated location; providing a request of a duty of the transport service from the current location of the specific customer to the designated location to the specific real estate agent if the current location of the specific customer is not the same location of the location of the specific real estate agent and a demonstration and advice service corresponding one or more real estates around the current location of the specific customer and the designated location upon requested by the specific customer from the specific real estate agent; and compensating the specific real estate agent for the transport service after the specific real estate agent has transported the specific customer to the designated location while any of the corresponding demonstration and service provided by the specific real estate agent is free. The claims as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of providing a system for arranging service with transport among at least a specific customer of the customers and one or more real estate agents; receiving a request regarding a transport service to a designated location by the specific customer through the billboard module through the interaction module; analyzing the request regarding the transport service by the analysis module and creating a candidate pool comprising at least a specific real estate agent who is capable of providing the transport service that is satisfied with the request regarding the transport service by the processing module; analyzing the current location of the specific customer and the designated location by the processing module; providing a request of a duty of the transport service from the current location of the specific customer to the designated location to the specific real estate agent if the current location of the specific customer is not the same location of the location of the specific real estate agent and a demonstration and advice service corresponding one or more real estates around the current location of the specific customer and the designated location upon requested by the specific customer from the specific real estate agent by the processing module; and compensating the specific real estate agent for 
Second, the limitations of analyzing the request regarding the transport service by the analysis module and creating a candidate pool comprising at least a specific real estate agent who is capable of providing the transport service that is satisfied with the request regarding the transport service by the processing module; analyzing the current location of the specific customer and the designated location by the processing module; as drafted are processes that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting the analysis module / processing module (generic computer components), nothing in the claim element precludes the step from practically being performed in the mind, or in the mind with the assistance of pen and paper.  For example, but for the generic / general purpose computer language, analyzing and creating in the context of this claim encompasses the user manually evaluating the request and judge which agent(s) is capable and satisfied with the request for the pool; and analyzing in the context of this claim also encompasses the user manually evaluating the current location of the specific customer and the designated location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
The mere recitation of generic computer components (e.g. system, billboard module, interaction module, analysis module, processing module) does not take the claims out of methods of the organizing human activities / mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claim 31 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. system, billboard module, interaction module, analysis module, processing module) are recited at a high-level of generality and are merely invoked as tools to perform manual processes.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of wireless network in the limitation wherein the system comprises at least a billboard module and a processing module communicatively connecting with the billboard module through a wireless network does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. wireless / remote computing), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h). Also, communicatively connecting a billboard module and processing module is recited at a high level of generality (i.e. a general means of transmitting data associated with arranging transport) and amounts to mere transmitting data, which is a form of insignificant extra-solution activity that is also not representative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(g). Hence, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 Next, the additional element of provid[ing] and its limitation of an interaction module which provides a plurality of current locations of the one or more real estates is recited at a high level of 
Next, the additional element of acquiring and its step of acquiring the request regarding the transport service from the interaction module by the analysis module is recited at a high level of generality (i.e. as a general means of gathering data for subsequent analyzing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the interaction module and analysis module (generic computer) are only being used as tools in the acquiring, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding acquiring more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of obtaining and its step of obtaining request data, including at least the designated location requested by the specific customer to transport to, a current location of the specific customer, and a time of the transport service, by the processing module is recited at a high level of generality (i.e. as a general means of gathering data for subsequent analyzing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processing module (generic computer) is only being used as a tool in the obtaining, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding obtaining more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does 
While identified above in Step 2A Prong One, note that the element of receiving in the step of receiving a request regarding a transport service is recited at a high level of generality (i.e. as a general means of gathering data for subsequent analyzing) and represents the extra-solution activity of data gathering, which is not a practical application. See MPEP 2106.04(d) and 2106.05(g).  Furthermore, the billboard module and interaction module (generic computer, general computer component) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
While identified above in Step 2A Prong One, note that the element of providing in the step of providing a request of a duty of the transport service from the current location of the specific customer to the designated location to the specific real estate agent is recited at a high level of generality (i.e. as a general means of transmitting data based on the analysis), and also amounts to the extra-solution activity of outputting data / transmitting data, which is not a practical application. See MPEP 2106.04(d) and 2106.05(g).  Furthermore, the processing module (generic computer) is only being used as a tool in the providing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding providing more than using computers as a tool to perform an otherwise manual process.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. system, billboard module, interaction module, analysis module, processing module); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering, outputting / transmitting data). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements of using a system, billboard module, interaction module, analysis module, processing module (general purpose computers) to perform arranging, receiving, analyzing, creating, analyzing, providing, and compensating amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding the wireless network does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. wireless / remote computing). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  See MPEP 2106.05(h).  Also, communicatively connecting a billboard module and processing module is recited at a high level of generality (i.e. as a general means of transmitting data associated with arranging transport), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. billboard module and processing module) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these elements are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0032], ¶[0049] describing the additional element of wireless network communication at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the providing (…an interaction module which provides a plurality of current locations of the one or more real estates) are recited at a high level of generality (i.e. a general means of outputting / displaying real estate locations), and amounts to mere outputting / transmitting of data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. interaction module) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, this providing step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, utilizing an intermediary computer to forward information (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), creating output data (Return Mail), presenting offers and gathering statistics (OIP Techs). Hence, this limitation does not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the acquiring are recited at a high level of generality (i.e. as a general means of gathering data for subsequent analyzing), and amounts to mere Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, this limitation does not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the obtaining are recited at a high level of generality (i.e. as a general means of gathering data for subsequent analyzing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processing module) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, this obtaining step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, this limitation does not provide an inventive concept.
receiving a request are also recited at a high level of generality (i.e. as a general means of gathering data for subsequent analyzing), and amounts to mere data gathering, which is an extra-solution activity that does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. billboard module and interaction module) in these steps merely represents using generic / general purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, this receiving step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, this limitation does not provide an inventive concept.
While identified above in Step 2A Prong One and also discussed above with respect to Step 2A Prong Two, note that the elements regarding providing a request of a duty to the specific real estate agent are also recited at a high level of generality (i.e. as a general means of transmitting data based on the analysis), and amounts to mere outputting data / transmitting data, which is an extra-solution activity that does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processing module) in these steps merely represents using generic / general purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, this providing step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting / transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), creating output data (Return Mail), presenting offers (OIP Techs). Hence, this limitation does not provide an inventive concept.

Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claim 31, and further considering the addition of dependent claims 32-42. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). With respect to the dependent claims:
Dependent claim 32:  The step of providing the current location of the specific customer to the processing module is an additional element recited at a high level of generality (i.e. as a general means of Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 33: The limitation of obtaining an additional request of visiting one or more specific real estates by the specific customer through further analyzing the request data and a historical information regarding the one or more specific real estates to be visited that by the specific customer is further directed to a method of organizing human activities (i.e. commercial interaction, managing personal behavior or relationships or interactions between people, following rules or instructions) and/or mental process (i.e. observation, evaluation, judgement) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 34-36: The addition request / additional request limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above, and with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 37-42: The limitation of dispatching the specific real estate agent to the specific customer, according to the request of the specific customer, if the transport service, provided by the specific real estate agent, from the current location of the specific customer to the designated location to the specific real estate agent by a dispatch module of the processing module is further directed to a method of organizing human activities (i.e. commercial interaction, business relations, managing personal behavior or relationships or interactions between people, following rules or instructions) and/or mental 
Therefore claim 31, and the dependent claims 32-42 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 31-42 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-32, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0235332 A1 to Styve et al. in view of “Buyers Agent: Driving around Buyers Required?” webpage <https://www.biggerpockets.com/forums/21/topics/126373-buyers-agent-driving-around-buyers-required> (<http://web.archive.org/web/20150724162730/https://www.biggerpockets.com/forums/21/topics/126373-buyers-agent-driving-around-buyers-required> captured on 24 July 2015) to www.biggerpockets.com (hereinafter ‘Bigger Pockets’) in view of US patent application publication 2012/0323642 A1 to Camp et al.
Claim 31:
	With respect to the following:
A method for arranging duty with transport between customers and real estate agents as service producers while offering free demonstrations, advises and suggestions regarding the one or more real estates to be visited, comprising the steps of:
a. providing a system for arranging service with transport among at least a specific customer of the customers and one or more real estate agents, 
Styve, as shown in Fig 1, ¶[0043], ¶[0071] details providing a system for arranging a service between a customer and agent (of multiple customers, multiple agents using the system) visiting a real estate property to view, and this involves transport of the agent to the customer’s location and/or transport of the agent to the real estate property, which may be interpreted as transport in association with (among) the customer and agent, teaching this limitation. Styve suggests but does not explicitly state arranging service with transport of (among) the customer and agent. To the extent that that Styve may not explicitly state this, Bigger Pockets teaches this remaining limitation, arranging service with transport among (of) a specific customer and an agent, such that when the buyer (customer) doesn’t have transportation to view the property then the real estate agent that is called picks up the qualified buyer to allow the property to be shown (Bigger Pockets pg. 13 ‘Bill Gulley’ section ¶1 beginning “Think driving a buyer around is a pain? Check the ADA, Americans with Disabilities Act…” through ¶3 beginning “This came up years ago…).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
EXAMINER’S NOTE: The italicized portion of the limitation ‘providing a system for arranging service with transport among at least a specific customer of the customers and one or more real estate agents’ is merely a statement of intended use and is only afforded patentable weight to the extent that it imparts active method steps / structure on the invention (i.e. providing a system), which are met by the teachings of Styve. Should Applicant wish the full limitation to receive patentable weight, Examiner suggests either (1) amending the limitation to either clarify that the system is configured to arrange service with transport (e.g. providing a system configured to arrange service with transport among at least a specific customer of the customers and one or more real estate agents), or (2) amend the limitation so that the arranging is an actively performed method step performed by the system (e.g. arranging, by a system, service with transport among at least a specific customer of the customers and one or more real estate agents).
Styve (in view of Bigger Pockets) also teaches the following:
wherein the system comprises at least a billboard module and a processing module communicatively connecting with the billboard module through a wireless network (Styve Fig 11-12, ¶[0043], ¶[0058-59], ¶[0069], ¶[0103] details posting requests on the interface which are then processed by the processor-based systems, and computers and components are connected through wireless networks), 
wherein the processing module comprises an analysis module and the billboard module comprises an interaction module which provides a plurality of current locations of the one or more real estates (Styve Fig 11-12, ¶[0043-44], ¶[0058-59], ¶[0069] details analyzing the location of the property or user location to estimate how long it will take agents to arrive at the desired location, and the interface includes interaction buttons and fields to specify the desired location submitted by the customer);
b. receiving a request regarding a transport service to a designated location by the specific customer through the billboard module through the interaction module (Styve Fig 11-12, Fig 20A, ¶[0034], ¶[0043-44], ¶[0069-71] details receiving the request by the customer to have a real estate agent drive to the customer or a specific property location (i.e. transport service to a designated location) for the purpose of visiting the specific property location, from the customer app, i.e. billboard module, interaction module);
c. acquiring the request regarding the transport service from the interaction module by the analysis module (Styve Fig 1, Fig 20A, ¶[0071], ¶[0108] details the server receiving the request from the customer app);
d. analyzing the request regarding the transport service by the analysis module and creating a candidate pool comprising at least a specific real estate agent who is capable of providing the transport service that is satisfied with the request regarding the transport service by the processing module (Styve Fig 20A-20B, ¶[0072-73] details the server analyzing the request to identify nearby agents to drive to the requesting user or user requested property for showing a property, and identify agents who accept the request to show the property);
e. obtaining request data, including at least the designated location requested by the specific customer to transport to, a current location of the specific customer, and a time of the transport service, by the processing module (Styve Fig 20A, ¶[0030], ¶[0043], ¶[0071] details receiving the request, the location of the user, the location of the destination property location, and the desire to see the property within a predetermined time such as ten to twenty minutes from now);
f. analyzing the current location of the specific customer and the designated location by the processing module (Styve ¶[0043], ¶[0048], ¶[0046] details analyzing the user’s location and the property location to determine the time it will take for the agent to arrive at the desired location);
With respect to the following:
g. providing a request of a duty of the transport service from the current location of the specific customer to the designated location to the specific real estate agent if the current location of the specific customer is not the same location of the location of the specific real estate agent and a demonstration and advice service corresponding one or more real estates around the current location of the specific customer and the designated location upon requested by the specific customer from the specific real estate agent by the processing module; and
Styve, as shown in ¶[0043], ¶[0058], ¶[0071] details providing a request of a duty of a transport service involving the current location of the specific customer and the designated location of the specific real estate, providing the request to the nearest agents within expanding predetermined distances (i.e. agent is not at the same location as the requesting customer), providing a request which may include the agent driving to a property nearby the user’s current location to show the property (i.e. demonstration and advice corresponding to one or more real estates around the current location of the specific customer), and providing a request which may include the agent driving to the designated location to show the property specified in the customer’s request (i.e. demonstration and advice corresponding to the designated location), but does not explicitly state the duty of the transport service is from the current location of the specific customer to the designated location.  However, Bigger Pockets teaches this remaining limitation such that when a customer requests an agent to show a property and the potential buyer does not have transportation to view the property, the agent must comply to pick them up (i.e. duty from the current location of the specific customer to the designated location) and provide that amenity to allow the property to be shown when the buyer doesn’t have available transportation to view the property (Bigger Pockets pg. 13 ‘Bill Gulley’ section ¶1 beginning “Think driving a buyer around is a pain? Check the ADA, Americans with Disabilities Act…” through ¶3 beginning “This came up years ago…). It would KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
EXAMINER’S NOTE:  The italicized portion of this limitation ‘providing a request of a duty of the transport service from the current location of the specific customer to the designated location to the specific real estate agent if the current location of the specific customer is not the same location of the location of the specific real estate agent’ is conditional, and Styve alone teaches all portions of the limitation outside of this conditional portion (i.e. providing a request of a duty of… a demonstration and advice service corresponding one or more real estates around the current location of the specific customer and the designated location upon requested by the specific customer). Hence Styve alone also teaches this limitation (Styve ¶[0043], ¶[0058], ¶[0071]).
 With respect to the following:
h. compensating the specific real estate agent for the transport service after the specific real estate agent has transported the specific customer to the designated location while any of the corresponding demonstration and service provided by the specific real estate agent is free through the system.
Styve as shown in ¶[0032], ¶[0100] details the agent is a real estate agent, compensating the specific real estate for driving to the client for a successful rendezvous within a predetermined amount of Styve in view of Bigger Pockets (as shown above) details the transport service may include the agent transporting the specific customer to visit the specific real estate, but does not explicitly state (1) compensating the specific agent for the transport service after the agent has transported the customer to the designated location, and (2) the corresponding demonstration and service provided by the specific real estate agent is free through the system.  
Regarding (1) compensating the specific agent for the transport service after the agent has transported the customer to the designated location, Camp teaches this remaining limitation compensating the agent for the transport service after the agent has transported the customer to their desired destination (Camp ¶[0028], ¶[0034]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include compensating the agent for the transport service after the specific real estate agent has transported the specific customer to the designated location as taught by Camp with the teachings of Styve in view of Bigger Pockets, with the motivation for “operating a service to arrange transport amongst parties through use of mobile devices that are carried by the respective parties” (Camp ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include compensating the agent (specific real estate agent, per Styve) for the transport service after the specific real estate agent has transported the specific customer to the designated location (specific real estate, per Styve) as taught by Camp in the system of Styve in view of Bigger Pockets, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Regarding (2) the corresponding demonstration and service provided by the specific real estate agent is free through the system, Styve, as shown in ¶[0042-43], ¶[0046], ¶[0100] details using the system while requesting an agent to show a property, using the system during the showing of the property between the customer and the agent (i.e. during demonstration and service provided by the highly suggesting but not explicitly stating the period of demonstration may be an established period that is free. Realtors / real estate agents are key factor in the success in real estate transactions.  As discussed by Styve interactions between buyers and agents prompt notes during showings that assist the potential property buyers.  This ideally leads to the potential buyers making an offer to purchase the property, and a potential sales associated with agent. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to perform the corresponding demonstration and service provided by the specific real estate agent as free and to incorporate it into the system of Styve (in view of Bigger Pockets in view of Camp) since there are a finite number of identified, predictable potential solutions (e.g. the searching for an agent is free, the search for an agent is not free; the tracking / waiting for an agent to arrive at the customer or property is free, the tracking / waiting for an agent to arrive is not free; the demonstration and service provided by the specific real estate agent is free, the demonstration and service provided by the specific real estate agent is not free) to the recognized need (Styve ¶[0003] “providing potential property buyers with prompt access to available realtors”) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 32:
	Styve in view of Bigger Pockets in view of Camp, as shown above, teach the limitations of claim 31.  Styve also teaches the following:
a step of providing the current location of the specific customer to the processing module (Styve ¶[0071] details providing the current GPS location of the requesting customer’s device).
Claim 37:
Styve in view of Bigger Pockets in view of Camp, as shown above, teach the limitations of claim 31.  Styve (in view of Bigger Pockets in view of Camp, applying that the duty may include the real estate 
dispatching the specific real estate agent to the specific customer, according to the request of the specific customer, if the transport service, provided by the specific real estate agent, from the current location of the specific customer to the designated location to the specific real estate agent by a dispatch module of the processing module (Styve Fig 20A-20B, ¶[0043], ¶[0073], ¶[0075] details dispatching the real estate agent that accepted the request event to proceed to the property location and/or meet the customer to show the property).  
Claim 38:
Styve in view of Bigger Pockets in view of Camp, as shown above, teach the limitations of claim 32.  Styve (in view of Bigger Pockets in view of Camp, applying that the duty may include the real estate agent picking up the customer to then take them to the designated location, per Bigger Pockets above) also teaches the following:
dispatching the specific real estate agent to the specific customer, according to the request of the specific customer, if the transport service, provided by the specific real estate agent, from the current location of the specific customer to the designated location to the specific real estate agent by a dispatch module of the processing module (Styve Fig 20A-20B, ¶[0043], ¶[0073], ¶[0075] details dispatching the real estate agent that accepted the request event to proceed to the property location and/or meet the customer to show the property).  

Claims 33-34, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0235332 A1 to Styve et al. in view of “Buyers Agent: Driving around Buyers Required?” webpage to Bigger Pockets in view of US patent application publication 2012/0323642 A1 to Camp et al., as applied to claim 32 above, and further in view of US patent application publication 2014/0040072 A1 to Leavy et al.
Claim 33:

wherein the step (e) further comprises a step of obtaining an additional request of visiting one or more specific real estates by the specific customer through further analyzing the request data and a historical information regarding the one or more specific real estates to be visited that by the specific customer.
Styve, as shown in Fig 15, ¶[0042], ¶[0062], ¶[0064-65], ¶[0071], ¶[0096-98] details obtaining an additional request regarding visiting one or more specific real estates by the specific customer, and the agent analyzing the customer historical data regarding the previous properties shown to customers including notes, opinions, search preferences shared with the agent; but does not explicitly state obtaining an additional request of visiting one or more specific real estates by the specific customer through further analyzing the request data and a historical information regarding the one or more specific real estates to be visited by the customer.  However, Leavy teaches this limitation receiving a client request with one or more property listings, analyzing that client request data and properties that have been listed for sale (i.e. historical information regarding the one or more real estates), then suggesting one or more properties for the client to visit with the agent, which the client can then select a showing request, i.e. additional request of visiting the one or more specific real estates (Leavy Fig 3, ¶[0036-37], ¶[0056], claim 4).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include obtaining an additional request of visiting one or more specific real estates by the specific customer through further analyzing the request data and a historical information regarding the one or more specific real estates to be visited that by the specific customer as taught by Leavy with the teachings of Styve in view of Bigger Pockets in view of Camp, with the motivation of “allowing both parties to more effectively work towards the common goal of purchasing a piece of property” (Leavy ¶[0018]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include obtaining an additional request of visiting one or more specific real estates by the specific customer through further analyzing the request data and a historical information regarding the one or more specific real estates to be visited that by the specific customer as taught by Leavy in the system of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 34:
	Styve in view of Bigger Pockets in view of Camp in view of Leavy, as shown above, teach the limitations of claim 33.  Leavy also teaches the following:
wherein the additional request includes a request of providing advice regarding the one or more specific real estates through the analysis module (Leavy Fig 14, ¶[0055] details the additional request includes the client requesting to ‘ask my agent’ questions about the specific real estate that was suggested to the client).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the additional request includes a request of providing advice regarding the one or more specific real estates through the analysis module as taught by Leavy with the teachings of Styve in view of Bigger Pockets in view of Camp (in view of Leavy), with the motivation of “allowing both parties to more effectively work towards the common goal of purchasing a piece of property” (Leavy ¶[0018]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the additional request includes a request of providing advice regarding the one or more specific real estates through the analysis module as taught by Leavy in the system of Styve in view of Bigger Pockets in view of Camp (in view of Leavy), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 39:
Styve in view of Bigger Pockets in view of Camp in view of Leavy, as shown above, teach the limitations of claim 33.  Styve (in view of Bigger Pockets in view of Camp in view of Leavy, applying that 
dispatching the specific real estate agent to the specific customer, according to the request of the specific customer, if the transport service, provided by the specific real estate agent, from the current location of the specific customer to the designated location to the specific real estate agent by a dispatch module of the processing module (Styve Fig 20A-20B, ¶[0043], ¶[0073], ¶[0075] details dispatching the real estate agent that accepted the request event to proceed to the property location and/or meet the customer to show the property).  
Claim 40:
Styve in view of Bigger Pockets in view of Camp in view of Leavy, as shown above, teach the limitations of claim 34.  Styve (in view of Bigger Pockets in view of Camp in view of Leavy, applying that the duty may include the real estate agent picking up the customer to then take them to the designated location, per Bigger Pockets above) also teaches the following:
dispatching the specific real estate agent to the specific customer, according to the request of the specific customer, if the transport service, provided by the specific real estate agent, from the current location of the specific customer to the designated location to the specific real estate agent by a dispatch module of the processing module (Styve Fig 20A-20B, ¶[0043], ¶[0073], ¶[0075] details dispatching the real estate agent that accepted the request event to proceed to the property location and/or meet the customer to show the property).  

Claims 35-36, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0235332 A1 to Styve et al. in view of “Buyers Agent: Driving around Buyers Required?” webpage to Bigger Pockets in view of US patent application publication 2012/0323642 A1 to Camp et al. in view of US patent application publication 2014/0040072 A1 to Leavy et al., as applied to claims 33 and 34 above, and further in view of ‘Neighborhood Tours & Briefings’ webpage <https://www.globalpropertysystems.com/neighborhood-tours-briefings/> .
Claim 35:
	Styve in view of Bigger Pockets in view of Camp in view of Leavy, as shown above, teach the limitations of claim 33.  With respect to the following:
wherein the additional request includes a request of transporting the specific customer to visit at least one of the one or more specific real estates a neighborhood around the currently location and the designated location of the specific customer and provide information thereabout.
Styve (in view of Bigger Pockets in view of Camp in view of Leavy), as shown in Fig 15, ¶[0062], ¶[0064] details obtaining an additional request regarding the specific customer and visiting real estate and providing information through the phone application texting interface, and the request may involve transportation to the user’s destination (i.e. the currently location) or to the designated location; but does not explicitly state the request may include transporting the specific customer to visit at least one of the one or more specific real estates’ neighborhood around the currently location and the designated location of the specific customer and provide information thereabout.  However, Global Property Systems teaches this limitation, requesting a personally guided neighborhood tour to give the customer new to the area (i.e. the currently location) an overview of the desired area and its neighborhoods and answer any questions that the customer has along the way, i.e. a request of transporting the specific customer to visit a neighborhood around the currently location and designated location of the specific customer and provide information thereabout (Global Property Systems ‘Neighborhood Tours’ section ¶ beginning “Whether you are new to the area or thinking about a move here…”).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the additional request includes a request of transporting the specific customer to visit a neighborhood around the currently location and designated location of the specific customer and provide information thereabout as taught by Global Property Systems with the teachings of Styve in view of Bigger Pockets in view of Camp in view of Leavy, with the motivation of “providing [the customer] with the best house hunting experience possible!” (Global Property Systems ¶1 beginning “We offer an array of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 36:
	Styve in view of Bigger Pockets in view of Camp in view of Leavy, as shown above, teach the limitations of claim 34.  With respect to the following:
wherein the additional request includes a request of transporting the specific customer to visit at least one of the one or more specific real estates a neighborhood around the currently location and the designated location of the specific customer and provide information thereabout.
Styve (in view of Bigger Pockets in view of Camp in view of Leavy), as shown in Fig 15, ¶[0062], ¶[0064] details obtaining an additional request regarding the specific customer and visiting real estate and providing information through the phone application texting interface, and the request may involve transportation to the user’s destination (i.e. the currently location) or to the designated location; but does not explicitly state the request may include transporting the specific customer to visit at least one of the one or more specific real estates’ neighborhood around the currently location and the designated location of the specific customer and provide information thereabout.  However, Global Property Systems teaches this limitation, requesting a personally guided neighborhood tour to give the customer new to the area (i.e. the currently location) an overview of the desired area and its neighborhoods and answer any questions that the customer has along the way, i.e. a request of transporting the specific customer to visit a neighborhood around the currently location and designated location of the specific customer and provide 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the additional request includes a request of transporting the specific customer to visit a neighborhood around the currently location and designated location of the specific customer and provide information thereabout as taught by Global Property Systems with the teachings of Styve in view of Bigger Pockets in view of Camp in view of Leavy, with the motivation of “providing [the customer] with the best house hunting experience possible!” (Global Property Systems ¶1 beginning “We offer an array of services to ensure we are providing…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the additional request includes a request of transporting the specific customer to visit a neighborhood around the currently location and designated location of the specific customer and provide information thereabout as taught by Global Property Systems in the system of Styve in view of Bigger Pockets in view of Camp in view of Leavy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 41:
Styve in view of Bigger Pockets in view of Camp in view of Leavy in view of Global Property Systems, as shown above, teach the limitations of claim 35.  Styve (in view of Bigger Pockets in view of Camp in view of Leavy in view of Global Property Systems, applying that the duty may include the real estate agent picking up the customer to then take them to the designated location, per Bigger Pockets above) also teaches the following:
dispatching the specific real estate agent to the specific customer, according to the request of the specific customer, if the transport service, provided by the specific real estate agent, from the current location of the specific customer to the designated location to the specific real estate agent by a dispatch module of the processing module (Styve Fig 20A-20B, ¶[0043], ¶[0073], ¶[0075] details dispatching the real estate agent that 
Claim 42:
Styve in view of Bigger Pockets in view of Camp in view of Leavy in view of Global Property Systems, as shown above, teach the limitations of claim 36.  Styve (in view of Bigger Pockets in view of Camp in view of Leavy in view of Global Property Systems, applying that the duty may include the real estate agent picking up the customer to then take them to the designated location, per Bigger Pockets above) also teaches the following:
dispatching the specific real estate agent to the specific customer, according to the request of the specific customer, if the transport service, provided by the specific real estate agent, from the current location of the specific customer to the designated location to the specific real estate agent by a dispatch module of the processing module (Styve Fig 20A-20B, ¶[0043], ¶[0073], ¶[0075] details dispatching the real estate agent that accepted the request event to proceed to the property location and/or meet the customer to show the property).  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2003/0055713 A1 to Pinto et al. details a system and method for distributing targeted information (noting ¶[0003] that the real estate agent typically brings the client to the homes selected by the real estate agent for viewing).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628